Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-21-00163-CV

                    IN RE INTERVENTIONAL PAIN MANAGEMENT, P.A.
                               on behalf of Tracy Hack, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 23, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We have the power to issue writs of

mandamus when “agreeable to the principles of law regulating those writs.” TEX. GOV’T CODE

§ 22.221(b). For mandamus, a relator has the burden to file a petition and record showing “the trial

court abused its discretion and that no adequate appellate remedy exists.” In re H.E.B. Grocery

Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having reviewed the

petition, the record, and the response, we conclude relator has not satisfied this burden.

Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-01372 pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding.